DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2 and 21-29 are pending.
Claims 1 and 3-20 have been cancelled.
Based upon Applicant's remarks filed June 24, 2021, the rejection under pre-AIA  35 U.S.C. §102(a) as anticipated by Pauletti et al (U. S. Patent No. 8,178,123) and pre-AIA  35 U.S.C. §102(e) as anticipated by Pauletti et al (U. S. Patent Publication 2007/0036834 are withdrawn.
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive based upon the rejection on the ground of nonstatutory double patenting over Bridger et al (U.S. Patent No. 7,343,932).  The rejection still applies. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21 of Bridger et al [U.S. Patent No. 7,345,932, (Reference 23, cited by Applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompasses active chemokine receptors and the composition of U. S. Patent No. 7,343,932.  See the claims. Claim 18 (in part) of  7,343,932 is reproduced below:

    PNG
    media_image1.png
    618
    591
    media_image1.png
    Greyscale
.
At column 12, lines 5-60, the compounds are taught to be useful in treating conditions modulated by the CXCR4 receptor and CCR5 receptor such as inflammatory diseases.  Additionally, see claim 11. 
Response to the Remarks about theNonstatutory Double Patenting Rejection over U. S. Patent No. 7,343,932
Applicants respectfully request that the rejection should be held in abeyance until there is an indication of allowable subject matter.
It is the Examiner's position that:

While the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter overlaps.
The claims are not allowable based upon the rejections recited above.
A proper rejection was made over claims of U.S. Patent No. 7,343,932. 
In order to advance prosecution, a terminal disclaimer should have been filed with the incoming response of June 24, 2021.
On July 6, 2021, a telephone call was made to Applicant's Representative to discuss the rejections.  A return call has not been received.
Accordingly, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

                                                                                    /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


ZND
07.09.20